DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “obtainer”, “generator”, “learner” in claim 1; “estimator” and “denoiser” in claims 21 - 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1 - 15 are allowed.
Claims 18 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to independent claims 1, 14, 15, and dependent claim 20, several of the features of these claims were known in the art as evidenced by Shocher et al, “’Zero-Shot’ Super-Resolution using Deep Internal Learning”, which discloses obtaining a first ground truth image (“HR father”) and a first training image (“LR son”) at p. 3121, col. 2, par. 1. Shocher discloses generating a second training image by applying mutually correlated noises to the first training image (“LR son”), but does not apply the mutually correlated noises to the first ground truth image (“HR father”) at p. 3123, col. 1, bottom par; to wit: “Adding a bit of synthetic noise to the LR sons (but not to their HR fathers) teaches the network to ignore uncorrelated crossscale information (the noise), while learning to increase the resolution of correlated information (the signal details).” (emphasis added). Shocher discloses making a neural network learn based on the first ground truth image (“HR father”) and the second training image at p. 3121, sec. 3, col. 1; p. 3123, col. 1, bottom par.
With regards to claim 2 - 13, these claims depend from claim 1 and therefore incorporate the features of that claim that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
With regards to claim 18, several of the features of this claim were known in the art as evidenced by XU et al, “Deep Convolutional Neural Network for Image Deconvolution” which anticipates the features of parent claim 16, as discussed below. In particular, XU discloses performing denoising processing on an image based on the estimated image at pp. 6 - 7, secs. 5.4 - 5.5; to wit: “The two network modules are concatenated in our system by combining the last layer of deconvolution CNN with the input of denoise CNN.” But, XU does not disclose a denoising parameter used in the denoising processing is determined based on information on an optical black of the captured image.
With regards to claim 19, several of the features of this claim were known in the art as evidenced by XU et al, “Deep Convolutional Neural Network for Image Deconvolution” which anticipates the features of parent claim 16, as discussed below. In particular, XU discloses performing denoising processing on an image based on the estimated image at pp. 6 - 7, secs. 5.4 - 5.5; But, XU does not disclose a denoising parameter used in the denoising processing performed on an image based on the estimated image is the same as a parameter used when the denoising processing is performed on the captured image.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 16 - 17, 21, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XU et al, “Deep Convolutional Neural Network for Image Deconvolution”.
With regards to claim 16, XU discloses inputting a captured image into a neural network (“deconvolution CNN module”), and generating an estimated image on which at least one of resolution enhancing (deblurring) processing has been performed at pp. 3-6, secs. 3, 4, 4.1, 5, 5.1, 5.4.
XU discloses performing denoising processing on an image based on the estimated image at pp. 6 - 7, secs. 5.4 - 5.5; to wit: “The two network modules are concatenated in our system by combining the last layer of deconvolution CNN with the input of denoise CNN.”
With regards to claim 17, XU inherently discloses a noise amount in the captured image is equivalent to that in the estimated image at pp. 6 - 7, secs. 5.4 - 5.5. In particular, XU does not denoise the image until AFTER the estimated image is generated. If the image noise is not removed until AFTER the estimated image is generated, it is necessarily still there for removal.
With regards to claim 21, the steps performed by the apparatus of this claim are anticipated by XU for the same reasons as were presented with respect to claim 1 , which is a method claim reciting these same steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over XU et al, “Deep Convolutional Neural Network for Image Deconvolution” in view of SAWHNEY et al (U.S. Patent No. 9,152,870).
With regards to claim 22, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The XU reference
XU discloses an estimator configured to input a captured image into a neural network (“deconvolution CNN module”), and generate an estimated image on which resolution enhancing (deblurring) processing has been performed at pp. 3-6, secs. 3, 4, 4.1, 5, 5.1, 5.4.
XU further includes a denoiser configured to performing denoising processing on an image based on the estimated image at pp. 6 - 7, secs. 5.4 - 5.5; to wit: “The two network modules are concatenated in our system by combining the last layer of deconvolution CNN with the input of denoise CNN.”
But, XU does not specify that the image processing was performed at a remote server or that a request to perform image processing was transmitted to a remote server. However, this limitation was known in the art as evidenced by the SAWHNEY reference.
The SAWHNEY reference
SAWHNEY discloses an image processing system having a first apparatus (e.g., USER COMPUTING DEVICE 610) and a second apparatus (SERVER COMPUTING DEVICE 660) communicable with the first apparatus, wherein the first apparatus (e.g., USER COMPUTING DEVICE 610) includes a transmitter (e.g., “communication subsystem 624”) configured to transmit a request to make the second apparatus (e.g., SERVER COMPUTING DEVICE 660) process a captured image, wherein the second apparatus (e.g., SERVER COMPUTING DEVICE 660) includes a receiver (e.g., “communication subsystem 672”) configured to receive the request transmitted by the transmitter at 3:9-4:45, 16:33-53, 17:30-60 and FIG. 6. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to transmit a request to make a second apparatus (e.g., SERVER COMPUTING DEVICE 660) process a captured image, as taught by SAWHNEY, when processing a captured images in the manner taught by XU.  The motivation for doing so comes from SAWHNEY, which discloses, “Existing computer vision tools and applications are not generally accessible to address a broad range of computer 10 application needs and performance requirements... This visual data can be a valuable tool for many different types of computer applications… However, in order to expose the richness embedded in this visual data to computer applications "at large," many types of computer vision algorithms, machine learning algorithms, indexing algorithms, "big data" handling algorithms, and associated architectures need to be organized and optimized for various different computer vision and learning tasks. This task is large and complex, and thus extremely difficult for the traditional, self-contained applications to handle… The illustrative platform 140 exposes the features and capabilities of a wide variety of computer vision, machine learning, and big data processing algorithms 142 for use by many different types of computer applications 35 130 at different levels of sophistication, depending on the needs of the particular application 130.”  (2:8-51).  Therefore, it would have been obvious to combine SAWHNEY with XU to obtain the invention specified in this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID F DUNPHY/Primary Examiner, Art Unit 2668